Armstrong, J.
¶63 (dissenting) — Lisa Fahey changed residences eight times between the parties’ separation in 2001 and 2009 before she announced her intent to make a ninth move with the children—this time to Omak. These residential changes were at least part of the reason Nichole changed schools five times through the sixth grade and Shannon changed schools three times through the third grade. Yet, in spite of this unsettled atmosphere, evidence that the children spent a majority of their time with Lawrence Fahey, and testimony the children did not want to move, the trial court granted Lisa permission to relocate to Omak. I dissent because in granting Lisa’s requested relocation, the trial court misapplied the relocation statute.
I. Rebuttable Presumption
¶64 Washington’s child relocation act, codified as RCW 26.09.405-.560, requires a person “with whom [a] child resides a majority of the time” to provide notice that he or she intends to relocate. RCW 26.09.430; In re Custody of Osborne, 119 Wn. App. 133, 140, 79 P.3d 465 (2003). If an interested person objects to the relocation, the person seeking to relocate may not do so without a court order. RCW 26.09.480(2). Upon such an objection, the superior court must conduct a hearing to determine whether the detrimental effect of the relocation outweighs the benefit of the change to the child and the relocating person. RCW 26.09.520. At that hearing, the relocating parent is entitled to a rebuttable presumption that the relocation will be allowed. In re Parentage of R.F.R., 122 Wn. App. 324, 328, 93 P.3d 951 (2004).
¶65 The trial court applied the presumption in Lisa’s favor after finding that the girls resided with her a majority of the time. The majority finds substantial evidence to support this finding, but I find none and would hold that the trial court erred as a matter of law in applying the relocation presumption in Lisa’s favor.
*71¶66 Whether a parent has the children for a majority of the time is a factual question. See Parentage of R.F.R., 122 Wn. App. at 330. A parenting plan may make it easier for the court to determine whether a parent is entitled to the presumption of relocation under RCW 26.09.430. Parentage of R.F.R., 122 Wn. App. at 330. But the wording of a parenting plan is not, as the majority contends, the deciding factor. By looking solely at the parenting plan in affirming the trial court’s finding that Lisa was the primary residential parent, the majority relies on dicta from a case in which there was no parenting plan. Parentage of R.F.R., 122 Wn. App. at 330. In Parentage of R.F.R., 122 Wn. App. at 330, we merely noted that it would have been easier to determine which parent was entitled to the relocation presumption had a plan existed.
¶67 No case has held that the wording of a parenting plan controls over the reality of where the children reside a majority of the time. And the statute is clear that the presumption works in favor of the parent “with whom the child resides a majority of the time,” not the parent with whom the child is scheduled to reside a majority of the time. RCW 26.09.430 (emphasis added). If the trial court and the majority are correct, a parenting plan’s designation of the primary residential parent would control even if the children actually spent 90 percent of their time with the nondesignated parent. Yet, the legislature has clearly stated its goal of maintaining residential continuity in the children’s lives. RCW 26.09.002; In re Marriage of Combs, 105 Wn. App. 168, 174, 19 P.3d 469 (2001).
¶68 Moreover, even if the parenting plan’s wording controls, the language here is ambiguous as to how the parties intended to share the girls’ time. It states that “the children named in this parenting plan are scheduled to reside the majority of the time with the mother.” Ex. 1, at 3.12. But the parties were required to designate a primary custodial parent for the purposes of other state and federal statutes. *72See RCW 26.09.285.12 And the parties agreed that the primary custodial parent designation “shall not affect either parent’s rights and responsibilities under the parenting plan.” RCW 26.09.285; Ex. 1, at 3.12. These “rights and responsibilities” specifically included sharing residential time as equally as possible. Ex. 1, at 3.1-.9. Lawrence was given the last weekend of five-weekend months to compensate for the unequal distribution of weekdays, and Lisa allowed Lawrence “access to [the] children up to 50% of the time to the best it can be worked out.” Ex. 1. Contrary to the majority’s interpretation, the parenting plan demonstrates that Lisa and Lawrence intended to share the children’s time equally. More importantly, the record shows that from 2006 to 2010, the children spent a majority of their time with Lawrence. Lawrence’s charts document that the children slept at his home between 52.05 percent and 56.99 percent of nights from 2006 through October 2009.13 Lisa disputed that Lawrence had the children more than she did, but she produced no records supporting her claim. She said that she had the children a “little bit more” during the school year, but she acknowledged that she had the girls only on alternating weekends when they attended summer camp. Clerk’s Papers (CP), Attach, at 129-31. The evidence does not show that Lisa was the primary custodial parent, and the trial court erred in applying the relocation statute’s presumption in favor of her proposed move to Omak.
*73¶69 Because the relocation statute’s presumption does not apply, the trial court essentially enacted a new parenting plan in accordance with Lisa’s request. The trial court explained that because “much was made at trial” about the current “equal time” parenting plan, it would analyze the matter as a “decision as to custody in the first instance under [RCW] 26.09.184 and ,187(3)(a)(i)-(vii).” CP at 30. It then dramatically reduced Lawrence’s time with the children and limited most of their visits to Omak and the surrounding area.
¶70 Because Lawrence and Lisa had already agreed to a parenting plan in 2002, the trial court erred in adopting a new one. The court should have analyzed the existing plan under the criteria in RCW 26.09.260, as Lawrence argued. See In re Marriage of Coy, 160 Wn. App. 797, 804, 248 P.3d 1101 (2011) (“After a trial court enters a final parenting plan, and neither party appeals it, the plan can be modified only under RCW 26.09.260.” (citing Schuster v. Schuster, 90 Wn.2d 626, 628-29, 585 P.2d 130 (1978))). RCW 26.09-.260(1) allows a court to modify parenting plans only if there has been a substantial change in circumstances and the modification is “in the best interest of the child,” except as otherwise provided in specified subsections. Subsection (6) provides that the court may modify residential portions of a parenting plan under the relocation statutes. RCW 26.09.260. But the presumption in the relocation statutes does not apply because neither parent qualifies as the primary residential parent in this case. Thus, subsection (6) does not change the general guidance articulated in subsection (1): that the court consider parenting plan modifications in light of what is in the best interest of the child. RCW 26.09.260.
II. Relocation Factors
¶71 And even if we could fit Lisa’s petition into the relocation statutory scheme, the trial court’s findings are *74either disconnected from or unsupported by the evidence. For example, the trial court found that the bond between the children and Lisa was more “parent/child like” than the one between the children and Lawrence, who was more an “added team member.” CP at 28. But the court cited no evidence to support this analysis. Thus, we do not know why Lisa was more parent-like than Lawrence and why Lawrence was only an “added team member.” Certainly nothing in the record before us explains these characterizations. In fact, the record strongly suggests that Lawrence was more parent-like than Lisa if measured by his participation in his children’s lives. Absent some attempt to link these labels to the evidence, these findings are not helpful.
¶72 The trial court also expressed concerns about the “[f lather’s ability to provide for the girls’ needs ... given his short term memory issues and his lack of executive function capability.” CP at 29. The court divined this from Lawrence’s performance as a witness. But neither party presented any evidence that Lawrence lacked the ability to be an excellent father for the girls. In fact, Lisa conceded that Lawrence “was a great Dad.” CP, Attach, at 138. And the girls’ teachers characterized Lawrence as an outstanding father who was very involved in his children’s education. Thus, the court’s comment is at best speculative and at worst an unfair use of Lawrence’s disability.
¶73 The court also apparently speculated about the relative strength and involvement of “significant others” in the children’s lives, finding “no reason for that [the children’s bond with their grandmother and extended family] to change in nature with the relocation, although quantity of time may be more limited.” CP at 28; RCW 26.09.520(1). More off-hand musing than reasoned evidentiary analysis, this comment is not a meaningful attempt to compare the quality of the children’s lives in Edmonds—specifically the stability Lawrence and his family have provided—with their lives in the unknown environment of Omak. If the trial court meant simply that the girls and their grand*75mother would still love each other, Lawrence would undoubtedly agree. But that is not the question. The question is whether the children will be harmed by the loss of their grandmother’s near-daily participation in their lives, combined with the disrupted bonds between the children and Lawrence and the other Fahey family members. And, if harm will occur, how does it compare to the benefits, if any, to the children from moving to Omak? Lawrence is entitled to more than the trial court’s dismissive, cursory treatment of this issue.
¶74 In sum, there was no evidence to support either the trial court’s application of the relocation presumption in Lisa’s favor or its ultimate decision to approve her relocation and enact a new parenting plan. I would vacate the current parenting plan and remand to a different judge to consider Lawrence’s petition to modify.
Review denied at 173 Wn.2d 1019 (2012).

 RCW 26.09.285 provides:
Solely for the purposes of all other state and federal statutes which require a designation or determination of custody, a parenting plan shall designate the parent with whom the child is scheduled to reside a majority of the time as the custodian of the child. However, this designation shall not affect either parent’s rights and responsibilities under the parenting plan. In the absence of such a designation, the parent with whom the child is scheduled to reside the majority of the time shall be deemed to be the custodian of the child for the purposes of such federal and state statutes.


 From December 2009 through the end of Lawrence’s charts in March 2010, the girls spent significantly more time with their father. But this schedule reflects the residential arrangement imposed under the temporary restraining order.